DETAILED ACTION
Claims 12-23 are under consideration.
Rejections Withdrawn
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims were amended to provide a basis of comparison and the rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kew et al. (US20080118530) and Wimmer et al. (US20100209454).
Applicant’s discussion of unexpected results (response spanning pages 8-9) is persuasive and the rejection is withdrawn.
Double Patenting
Claims 12-23 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10316294. Applicant has filed a TD and the rejection is withdrawn.
Claims 12-23 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 34-36 using SEQ ID#s 21 and 25 of U.S. Patent No. 9476032 in view of Kew et al. (US20080118530).  Applicant’s arguments were persuasive and the rejection is withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The recoded protein encompasses altering the amino acid sequences as well as the codons.
The specification at paras 41-43 describe synonymous substitutions and altering the codon pair bias but they are not limiting definitions or examples.
The specification does not teach the genus of possible mutations that alter the protein and still function as an influenza HA and NA. 
Thus, the specification does not describe the genus encompassed by any protein mutation in influenza HA and NA.
Applicant has not described how to recognize the property without assaying for it. 
Thus, applicant has not described and shown possession of the genus of cross protective antigens. 
Applicant argues that examiner improperly imported a limitation from the spec and the cross protective response, claim 24 is canceled.
Applicant’s arguments have been fully considered and not found persuasive.
The improper importing of limitation was not done by the examiner, claims 22 and 23 are drawn to vaccines so the limitation is in the claims.

The rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 12, 13, 18-19, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Kew et al. (US20080118530).
As to claims 12, and 20-23, Kew et al. teach an influenza with recoded (deoptimized) coding sequence of the HA and NA (para 20) and can be formulated with adjuvant for the treatment of pathogenic disease (para 285). 
As to claims 13, 18, and 19, Kew et al. teach an influenza with recoded (deoptimized) coding sequence of the HA and NA (para 20) where the recoding is by modifying the GC and or 
Thus, Kew et al. anticipate the claimed invention.	
Applicant argues and points out that Kew et al. do not teach both HA and NA as recoded and that it is not done relative to human.
Applicant’s arguments have been fully considered and not found persuasive.
The art clearly teaches both HA and NA, see para 0020. The examples pointed to show one or the other but are not the only embodiments in the art.
As far as claim 13 is concerned, part C does not require the “human” and Kew et al. do teach recoding is by modifying the GC and or AT content, see at least para 138 and elsewhere in the reference. 
As far as deoptimizing versus recoding, the prior art is making the same kinds of changes so it appears to have the same function because it has the same structure even though a different word is used.
Where, as here, the Patent Office lacks the facilities to perform comparisons between the claimed material and prior art materials that reasonably appear to meet the claim limitations, the burden is properly shifted to applicant to distinguish the claimed product from the prior art product. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977); Ex Parte Gray, 10 USPQ2nd 1922 (BPAI 1989).
The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648


/Shanon A. Foley/             Primary Examiner, Art Unit 1648